Citation Nr: 9923358	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-17 360	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a June 1978 decision of the Board of Veterans' 
Appeals (the Board) was clearly and unmistakably erroneous in 
denying service connection for an acquired psychiatric 
disorder.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


INTRODUCTION

The veteran, who had active service from November 1948 to 
October 1954, is reported to have died on July [redacted], 1999.  

It is noted that on July 12, 1999, the veteran's 
representative filed a motion for advancement of the 
veteran's claim on the docket of the Board of Veterans' 
Appeals (the Board).  In light of the disposition rendered 
herein, that motion is rendered moot.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1948 to October 1954.

2.	On July 20, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Waco, 
Texas, that the veteran died on July [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.




		
      Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 


